Citation Nr: 1729204	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-06 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left foot disability, including bone spurs and left heel pain.

2.  Entitlement to service connection for right foot disability, including arthritis of the first metatarsophalangeal (MTP) joint.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015 and January 2017, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  A left foot disability is not shown in service; and a left foot disorder, including plantar fasciitis, bone spurs and heel pain, are not attributable to disease or injury incurred in service.

2.  A right foot disability is not shown in service and arthritis is not shown within the initial post separation year; also, a right foot disability, including arthritis of the first MTP joint, is not attributable to disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for right foot disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and requested a medical opinion on his behalf.  Although the VA examiner was unable to provide a nexus opinion without resort to speculation, the Board still finds that the medical opinion was adequate because the examiner sufficiently explained the reasons for his inability to provide an opinion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

It is noted that the Veteran's appeal was previously remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.
II.  Service Connection

The Veteran seeks service connection for bilateral foot disability, and specifically for left foot bone spurs and right foot arthritis (big toe).  See VA Form 21-526EZ (October 2010).  He argues that service connection is warranted because "shortly after I was discharged from the military my feet began hurting."  He reported that he self-treated his symptoms with "pain medication" over the years and that he believed his problems were attributable to his walking for miles in service.  See Notice of Disagreement (January 2012).  The Veteran further stated that his right big toe began hurting soon after service discharge.  Id.; see also, VA Form 21-4138 (January 2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left foot disability, and right foot disability.  A left foot disability is not shown in service; and a left foot disorder, including plantar fasciitis, bone spurs and heel pain, are not attributable to disease or injury incurred in service.  Similarly, a right foot disability is not shown in service and arthritis is not shown within the initial post separation year; also, a right foot disability, including arthritis of the first MTP joint, is not attributable to disease or injury incurred in service.

STRs reflect no foot complaints or abnormal foot pathology.  Report of service separation examination dated in July 1967 reflects normal clinical evaluation of the feet, and the Veteran denied having or ever having had foot trouble on the history part of that exam.

Foot problems are first documented in March 2010, more than 40 years after the Veteran's discharge from military service.  VA treatment records reflect an assessment for toe pain and mild heel spur in March 2010-the Veteran declined a podiatry referral and was treated with Etodolac.  It was noted that the Veteran was retired from work as an efficiency expert in management with the Chrysler auto company.  It was further noted that he walks 3 miles when golfing 4 times a week.  April and July 2010 VA treatment notes reflect findings for degenerative joint disease (arthritis) of the right first MTP joint and left heel pain.  See Medical Treatment Record - Government Facility (November 2010).  Private treatment records reflect that the Veteran was assessed with hallux rigidus of the right great toe in December 2011.  See Medical Treatment Record - Non-Government Facility (February 2012).

Report of VA examination dated in March 2017 reflects diagnoses for left foot plantar fasciitis and right foot degenerative arthritis.  By history, the Veteran's foot problems "began soon after leaving service" and he attributed his bilateral foot pain to "prolonged walking and marching while in the service."  The examiner indicated that he considered the Veteran's theory of entitlement but concluded that a medical opinion could not be rendered in this matter without resort to speculation given that STRs showed no foot disorder in service and that there are no post service medical records showing any care for foot complaints/disorders.

The Board finds that the medical evidence does not support the Veteran's claim for service connection for either foot disability as it does not show a disability in service or attributable to service.  Because the March 2017 VA examiner essentially provided a non-opinion, this evidence neither weighs for or against the claim.

The Board has considered the lay evidence and accepts that the Veteran is competent to report his symptoms, the onset of those symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case, the Veteran is not competent to diagnose himself as having a foot disability in service or attributable to service that (1) there are no objective findings for abnormal pathology for many decades following service separation, (2) the etiology of pain, which was reported to have begun soon after service, is not readily identifiable when it is remote from the activity or injury alleged to have caused the pain, and (3) the Veteran lacks the requisite medical training to provide a competent opinion on the etiology of his foot symptoms.  The Board also observes that, when the Veteran reports onset of symptoms soon after service, he does not indicate with any specificity whether this is a matter of days, weeks, months, or years.
The Board assigns greater probative value to the STRs that show no complaints or abnormal pathology for the feet and the normal clinical findings on service separation dated in July 1967.  This, coupled with the many decades intervening service and the first complaints or abnormal pathology for either foot, weighs against the claims.  The Board finds that the theory advanced by the Veteran is unsupported by any medical evidence and less probative than the contemporaneous lay and medical evidence associated with the Veteran's STRs.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Also, the service separation examination is highly probative as the clinical findings were obtained by a skilled, neutral medical professional after examination of the Veteran and included a medical history prepared by the Veteran.  The Board observes that the Veteran has not presented a favorable medical opinion in this matter linking his foot disorders to service.

On balance, the weight of the evidence is against the claims.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claims are denied.


ORDER

Service connection for left foot disability is denied.

Service connection for right foot disability is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


